Citation Nr: 1626871	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-49 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to an in-service personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal was previously before the Board in January 2014, at which time it was remanded for additional development.  The Board also recharacterized the claim as one for "a psychiatric disorder," pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), due to there being several psychiatric diagnoses of record.


FINDINGS OF FACT

1.  The record contains a PTSD diagnosis made in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV).

2.  Evidence corroborates the Veteran's account of a stressor incident based on an in-service personal assault.

3.  Resolving all doubt in his favor, the Veteran has a current diagnosis of PTSD related to the claimed in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claims given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefits sought, any error in notice or assistance is harmless.

II.  Analysis

Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition.  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal had been certified to the Board before that time (having been remanded by the Board in January 2014), the DSM-IV version applies in this case.

Three general requirements for establishing service connection for PTSD are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (stating that if a diagnoses of a mental disorder does not conform to DSM-IV or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

Before the Board proceeds with an analysis under 38 C.F.R. § 3.304, the Board must first clarify that even though the Veteran provided a history of "nervous trouble of any sort" in his pre-service December 1978 Report of Medical History, only "mild simple anxiety" was listed in the summary section.  The Veteran's psychiatric clinical evaluation was found to be "normal," and, because no psychiatric disability was noted at the time of his examination, he is presumed sound at entrance.  38 U.S.C.A. § 1111.

With regard to the first element of establishing service connection under 38 C.F.R. § 3.304, there is competent evidence establishing that the Veteran has been diagnosed with PTSD during the claim period.  To summarize briefly, the record demonstrates a very complex psychiatric history in this case, further complicated by substance abuse.  Varying diagnoses have been attributed to the Veteran's psychiatric complaints-such as major depressive disorder with psychosis and schizoaffective disorder-and the record contains conflicting medical opinions on whether the Veteran does, in fact, meet the criteria for a diagnosis of PTSD.  See, e.g. April 2014 VA examination report (finding that the criteria for a DSM diagnosis of PTSD have not been met).  

However, after carefully reviewing the evidence, the Board finds that sufficient medical evidence attributes his symptoms to a legally sufficient diagnosis of PTSD under the tenets set forth by the U.S. Court of Appeals for Veterans Claims in Cohen v. Brown, 10 Vet. App. 128, 140 (1997), namely that "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  

Here, the Veteran's detailed VA Mental Health Services Intake Summary, conducted by a VA licensed social worker with a "Master's Degree in Social Work" initially provided an "Axis I" diagnosis of PTSD.  Afterwards, the Veteran was referred to a psychiatrist for treatment, and subsequent VA treatment records contain an assessment of PTSD by a VA doctor ("MD"), who is a "staff psychiatrist."  See, e.g. September 2012 letter from VA staff psychiatrist (also providing an "Axis 1" diagnosis of PTSD and noting that the Veteran has been "under my care since . . . 2009").  

The Board is mindful of the fact that at an examination in April 2014, a VA examiner asserted that "extensive review of MH treatment notes reveal that while the diagnosis of PTSD is listed, there was no supportive rationale or etiology listed."  However, the Board notes that assessments of PTSD by the VA psychiatrist (from 2009 and through the most recent treatment records associated with the claims file from October 2014) are in fact preceded by a detailed report of the Veteran's military sexual assault.  See, e.g. November 2013 VA treatment report (noting that the Veteran "reported about the PTSD [the details of the military sexual trauma]" and providing an assessment of "Post-traumatic stress disorder").  Thus, the Board concludes that the presumption formed by Cohen as to the sufficiency of the PTSD diagnosis under DSM criteria, which has been consistently assessed by the VA staff psychiatrists, has not been rebutted.  Moreover, the 2014 VA examination report reflects that the examiner used the DSM-V to determine the criteria for PTSD were not met.  However, because the Veteran's appeal was certified to the Board in January 2014), the DSM-IV version applies in this case.

With regard to the second element, there is sufficient evidence in this case to corroborate the Veteran's account of a stressor incident based on in-service personal assault.  First, the Board notes that an after-the-fact medical opinion can serve as a basis for corroborating an in-service personal assault.  Patton v. West, 12 Vet. App. 272, 277 (1999) (holding that Moreau v. Brown, 9 Vet. App. 389 (1996) is not applicable to cases of alleged personal assault); see also 38 C.F.R. § 3.304(f)(5) (indicating that "VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred").  Here, in a November 2003 treatment report, a VA social worker indicated that the Veteran's report of an in-service personal assault was reliable.  See November 2003 VA treatment report (expressly indicating that the information obtained from the Veteran and current medical information "is considered to be reliable" and noting that "Vet reported that he was sexually abused by several guys during basic training . . . is still carrying the scars of being raped in the military . . . [and] writer is pleased that he is being counseled for sexual trauma."  A compelling credibility assessment was also provided, stating "Vet reports that he is so embarrassed of the incident.  You can see the suffering in the expressions on his face when speaking of this terrible incident."  (Emphasis added).   

The Veteran has also submitted a variety of alternative sources, like family statements and evidence of behavior changes, to corroborate his account.  See, e.g. February 2013 statements submitted by his daughter (stating that when she was a young child, the Veteran became less talkative, stopped coming to watch her basketball games, and became distant, lonely, sad, and had changing moods) and wife (stating that "[u]pon coming back from the Army, he was not the same person as the person who entered" and explaining that he was more withdrawn, had nightmares, cold sweats, fighting in his sleep, moaning, crying and screaming, and that, upon trying to get him to talk about it, "he said he couldn't.").    

Additionally, the Veteran reported during the Board hearing that he carried around a knife immediately following the incident.  The transcript states the following:

Q.  ... So, is it your contention today that you were afraid for
your life and that's why you had the knife on your person?

A.  Yes, ma'am.

Q.  Okay. Was that before or after the sexual trauma, do you recall that you started to carry the knife or that you had the knife?

A.  It was right -- right after, immediately after.

See August 2002 Video-Conference Hearing Transcript at p. 12.  Service personnel records duly note that the Veteran was given an Article 15 citation for unlawfully carrying a concealed butcher knife in August 1979, the same month that the Veteran alleged the assault occurred.  

It is also significant to note that the Veteran was given an opportunity to switch units before a discharge was recommended by his commander in September 1979 because "SM cannot adapt socially to military life," which appears to corroborate his report that "he was given two choices [:] either be discharged out or transferred to another unit" when he reported his assault to his superior.  See September 1979 Proposed Discharge Action UP Trainee Discharge Program (TDP) and November 2003 VA treatment report.  Accordingly, the Board finds that there is sufficient credible corroborating evidence to establish the occurrence of the claimed in-service personal assault.

The evidence also establishes a link between the Veteran's PTSD diagnosis and the reported in-service personal assault, which is the final element needed to establish service connection for PTSD under 38 C.F.R. § 3.304.  

The record reflects that several VA staff psychiatrists provided diagnoses of PTSD based on the Veteran's reported military sexual trauma.  Taken as a whole, and in light of the Cohen presumptions discussed above, this evidence is sufficient to demonstrate that the Veteran's claimed stressor of an in-service personal assault is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As the Board finds there is an approximate balance of positive and negative evidence regarding the occurrence of an in-service personal assault; current diagnosis of PTSD; and a nexus between the PTSD and personal assault; any doubt is resolved in the Veteran's favor and service connection for PTSD is granted.

With respect to the other psychiatric diagnoses noted in the record -specifically an unspecified personality disorder, major depressive disorder with psychosis, schizoaffective disorder; service connection is not warranted.  

Personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90. 

With respect to the depressive disorder, at a March 2011 VA examination a VA specifically determined that this disorder was not related to military service.  The examiner indicated that in addition to lack of evidence of the trauma in service, there was also a general lack of evidence to support depressive problems in service.  

With respect to the schizoaffective disorder, personality disorder, and polysubstance use disorder, the VA examiner at the April 2014 VA examination specifically determined that these disorders are not related to and were not incurred during the Veteran's brief military service.  

Both VA examiners reviewed the entire record and provided a cogent rationale for their opinions, which the Board finds compelling.  There are no competent opinions to the contrary.  Therefore, service connection for depressive disorder, schizoaffective disorder, personality disorder and polysubstance use disorder is not warranted.


ORDER

Resolving all doubt in the Veteran's favor, service connection for PTSD due to an in-service personal assault, is granted.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


